Exhibit 2.1 PURCHASE AND SALE AGREEMENT AMBROSE ENERGY I, LTD. AS SELLER AND CALLON PETROLEUM OPERATING COMPANY AS BUYER Table of Contents Page ARTICLE I Assets 1 Section 1.01 Agreement to Sell and Purchase. 1 Section 1.02 Assets. 1 Section 1.03 Excluded Assets. 3 ARTICLE II Purchase Price 3 Section 2.01 Purchase Price. 3 Section 2.02 Allocated Value(s). 3 Section 2.03 Earnest Money Deposit. 4 Section 2.04 1031 Exchange. 4 ARTICLE III Effective Time 4 ARTICLE IV Title and Environmental Matters 5 Section 4.01 Examination Period. 5 Section 4.02 Title Matters. 5 Section 4.03 Title Review. 10 Section 4.04 Determination of Title Defects and the Defect Values. 10 Section 4.05 Suspense Funds Held by Seller. 11 Section 4.06 Preferential Rights to Purchase and Consents. 11 Section 4.07 Environmental Matters. 12 Section 4.08 Limitation of Remedies for Title and Environmental Defects. 16 ARTICLE V Representations and Warranties of Seller 16 Section 5.01 Representations and Warranties. 16 Section 5.02 Seller's Representations and Warranties Exclusive. 19 ARTICLE VI Representations and Warranties of Buyer 19 Section 6.01 Representations and Warranties. 19 Section 6.02 Buyer's Representations and Warranties Exclusive. 20 ARTICLE VII Operation of the Assets After the Closing 21 ARTICLE VIII Conditions to Obligations of Seller 21 Section 8.01 Representations. 21 Section 8.02 Performance. 21 Section 8.03 Pending Matters. 21 Section 8.04 Bonds. 21 Section 8.05 Closing Deliveries. 21 ARTICLE IX Conditions to Obligations of Buyer 22 Section 9.01 Representations. 22 Section 9.02 Performance. 22 Section 9.03 Pending Matters. 22 Section 9.04 Closing Deliveries. 22 ARTICLE X The Closing 22 Section 10.01 Time and Place of the Closing. 22 Section 10.02 Extension. 22 Section 10.03 Adjustments to Purchase Price. 22 Section 10.04 Pre-Closing Allocations/Statement. 24 i Section 10.05 Post-Closing Adjustments to Purchase Price. 25 Section 10.06 Ad Valorem and Other Taxes. 26 Section 10.07 Actions of Seller at the Closing. 26 Section 10.08 Actions of Buyer at the Closing. 27 Section 10.09 Recordation; Further Assurances. 27 ARTICLE XI Risk of Loss 28 ARTICLE XII Covenants of Seller 28 Section 12.01 Consummation of Agreement. 28 Section 12.02 Access. 28 Section 12.03 Notice of Material Change. 28 Section 12.04 Cooperation. 28 Section 12.05 Operation of the Assets. 29 Section 12.06 Post Closing Transition. 30 ARTICLE XIII Covenants of Buyer 30 Section 13.01 Consummation. 30 Section 13.02 Notice of Material Change. 30 Section 13.03 Confidentiality. 30 ARTICLE XIV Good Will 31 ARTICLE XV Arbitration 31 Section 15.01 Selection of Arbitrator. 31 Section 15.02 Place of Hearing. 32 Section 15.03 Rules of Arbitration. 32 Section 15.04 Time of the Arbitration Procedure. 32 Section 15.05 Decision. 32 ARTICLE XVI Termination 33 Section 16.01 Right of Termination. 33 Section 16.02 Effect of Termination. 33 Section 16.03 Return of Documentation. 33 ARTICLE XVII Assumption and Indemnification 34 Section 17.01 Seller’s Retained Obligations. 34 Section 17.02 Buyer’s Assumed Obligations. 34 Section 17.03 Definition of Claims and Liabilities. 35 Section 17.04 Application of Indemnities. 35 Section 17.05 Buyer's Indemnity. 36 Subject 17.06 Seller's Indemnity. 36 Section 17.07 Notices and Defense of Indemnified Claims. 36 Section 17.08 Indemnity Limits. 36 Section 17.09 Survival. 37 Section 17.10 Exclusive Remedy. 37 Section 17.11 Defenses and Counterclaims. 37 ARTICLE XVIII Disclaimers; Casualty Loss and Condemnation 38 Section 18.01 Disclaimers of Representations and Warranties. 38 Section 18.02 NORM. 39 Section 18.03 Casualty Loss; Condemnation. 39 Section 18.04 Deceptive Trade Practice Act. 39 ARTICLE XIX Miscellaneous 39 ii Section 19.01 Names. 39 Section 19.02 Expenses. 39 Section 19.03 Document Retention. 40 Section 19.04 Entire Agreement. 40 Section 19.05 Waiver. 40 Section 19.06 Publicity. 40 Section 19.07 Construction. 40 Section 19.08 No Third Party Beneficiaries. 40 Section 19.09 Assignment. 40 Section 19.10 Governing Law; Venue; Jury Waiver. 41 Section 19.11 Notices. 41 Section 19.12 Severability. 42 Section 19.13 Interpretation. 42 Section 19.14 Time of the Essence. 43 Section 19.15 Facsimile; Counterpart Execution. 43 Section 19.16 Enforcement of the Agreement. 43 Section 19.17 Prevailing Party. 43 iii PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this “Agreement”) is made and entered into this 9th day of September, 2009, by and between Ambrose Energy I, Ltd., aTexas limited partnership, ("Seller") and Callon Petroleum Operating Company, a Delaware corporation, (“Buyer”).Buyer and Seller are collectively referred to herein as the “Parties”, and are sometimes referred to individually as a “Party.” W I T N E S S E T H: WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase from Seller, the Assets (as hereinafter defined), all upon the terms and conditions hereinafter set forth: NOW, THEREFORE, in consideration of the mutual benefits derived and to be derived from this Agreement by each party, Seller and Buyer hereby agree as follows: ARTICLE I
